Order unanimously reversed and determination of appellant annulled, with $50 costs and disbursements to petitioner, and matter remitted to the State Liquor Authority for further proceedings in accordance with the memorandum. Memorandum: Special Term had no jurisdiction to decide this matter in the first instance and had no authority to direct the return of petitioner’s license (Matter of Amigone v. New York State Liq. Auth., 12 A D 2d 993; Matter of Singer v. New York State Liq. Auth., 12 A D 2d 994; Matter of Glaser v. Epstein, 13 A D 2d 717). The matter should have been transferred to this court. The administrative proceedings taken herein by appellant are substantially identical with those pursued by the Authority and reviewed in Matter of Costello v. State Liq. Auth. (17 A D 2d 547). The matter is remitted to appellant for further proceedings in accordance with the opinion in the first Costello case (supra). (Appeal from order of Erie Special Term annulling a determination of respondent canceling petitioner’s restaurant liquor license with full bond penalty.) Present — Williams, P. J., Bastow, Halpern, MoClusky and Henry, JJ.